Name: 89/577/EEC: Council Decision of 23 October 1989 amending Decision 86/649/EEC introducing a Community financial measure for the eradication of African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  financial institutions and credit;  environmental policy;  Europe;  EU finance;  means of agricultural production
 Date Published: 1989-11-07

 Avis juridique important|31989D057789/577/EEC: Council Decision of 23 October 1989 amending Decision 86/649/EEC introducing a Community financial measure for the eradication of African swine fever in Portugal Official Journal L 322 , 07/11/1989 P. 0021 - 0021*****COUNCIL DECISION of 23 October 1989 amending Decision 86/649/EEC introducing a Community financial measure for the eradication of African swine fever in Portugal (89/577/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas African swine fever has been present in Portugal for many years; Whereas Decision 86/649/EEC (3) has granted financial support for a period of five years; Whereas, by Decision 87/526/EEC (4), the Commission has approved the reinforced plan for the eradication of African swine fever presented by Portugal; Whereas the efforts already made have served to stabilize the incidence of the disease; whereas the resources deployed must, however, be maintained and reinforced in order to eradicate African swine fever from the entire territory of Portugal and thus contribute to the establishment of the internal market; Whereas the Portuguese authorities have appealed to the Community for an additional contribution towards the expenditure involved in the continuation and reinforcement of the eradication programme undertaken in 1987; Whereas, in order to benefit from the results obtained, this request should be granted so that the systematic action already undertaken can be maintained and consolidated; Whereas in order to promote the implementation of the eradication programme, arrangements should be made for partial pre-financing of the Community's contribution, HAS ADOPTED THIS DECISION: Article 1 Decision 86/649/EEC is hereby amended as follows: 1. Article 6 (2) is replaced by the following: '2. The Community shall refund: - 50 % of the expenditure referred to in the first indent of paragraph 1, - 30 % of the expenditure referred to in the second indent of paragraph 1 made before 1 January 1989, - 50 % of the expenditure referred to in the second indent of paragraph 1 made as from 1 January 1989.' 2. In Article 7 the following shall be added to paragraph 1: 'However, as from 1989 payments may be made in advance, of up to 35 % of the estimated total annual reimbursement, within the limits of the budgetary appropriations, on presentation of the supporting documents by the Portuguese authorities to the Commission.' Article 2 This Decision is addressed to the Portuguese Republic. Done at Luxembourg, 23 October 1989. For the Council The President H. NALLET (1) OJ No C 200, 5. 8. 1989, p. 9. (2) Opinion delivered on 13 October 1989 (not yet published in the Official Journal). (3) OJ No L 382, 31. 12. 1986, p. 5. (4) OJ No L 306, 28. 10. 1987, p. 35.